Case 18-27046-JNP   Doc 31   Filed 01/18/19 Entered 01/18/19 09:50:53          Desc Main
                             Document     Page 1 of 4




                                                         Order Filed on January 18, 2019
                                                         by Clerk U.S. Bankruptcy Court
                                                             District of New Jersey




 DATED: January 18, 2019
Case 18-27046-JNP   Doc 31   Filed 01/18/19 Entered 01/18/19 09:50:53   Desc Main
                             Document     Page 2 of 4
Case 18-27046-JNP   Doc 31   Filed 01/18/19 Entered 01/18/19 09:50:53   Desc Main
                             Document     Page 3 of 4
Case 18-27046-JNP   Doc 31   Filed 01/18/19 Entered 01/18/19 09:50:53   Desc Main
                             Document     Page 4 of 4




                                          /s/ Harold N. Kaplan



                                                1/16/2019
